TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 19, 2019



                                     NO. 03-19-00439-CV


                                 Nations Best LLC, Appellant

                                                v.

                         Dorothy Jones and Glenn Daniels, Appellees




      APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE BAKER




This is an appeal from the interlocutory order signed by the trial court on June 27, 2019. Having

reviewed the record, the Court holds that appellant has not prosecuted its appeal and did not

comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for

want of prosecution. Appellant shall pay all costs relating to this appeal, both in this Court and

in the court below.